DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 1-18 of U.S. Patent Nos. 11,063,964 and 10,382,460, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn to receiving an indication that malware or a process has been blocked, determining a code portion that served as an exploit for the blocked item, obtaining a copy of the malware, determining a context, generating an alert for the blocked item including code portion, copy of malware, and context, and providing the alert.


Allowable Subject Matter
Claims 21-40 would be allowable if a terminal disclaimer were filed to overcome the Double Patenting rejection of record.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 21 and 36, Jayanthi (US 2013/0097708) teaches a method (and corresponding medium) for providing security on an externally connected controller, the method comprising:
Receiving an indication that malware has been blocked (Processes that are not verified may be terminated (i.e.,blocked) - see [0016]; Terminate all processes and subprocesses that are not represented in the whitelist - see [0046].  Actions performed by protection module of host- see figure 2: 60 and 64.  Host sends notification of blocked processes to policy server - see [0057].  Thus, protection module clearly receives an indication that the process has been blocked.  These processes are part of malware infection, and thus, malware is being blocked - see figure 4.
Determining a current context (Predetermined clean or uninfected state) - see [0025] and [0051].
Generating an alert for the blocked malware (Policy servers receive event notifications regarding blocked processes from host) - see [0057].
Providing, the alert to a network interface associated with the externally connected controller (Event notification sent to policy server) - see [0057].
Bhatkar (US 8,555,385) teaches using program executables, system calls, execution history, and API calls at a backend malware analysis process - see column 6 lines 26-28 and 51-63.  Bhaktar also teaches using malware samples (i.e., copy of malware) in a sandbox virtual machine to see how the malware behaves - see column 6 line 64 - column 7; line 11; and column 11 lines 16-25.
However, Jayanthi does not teach the current context of the externally connected controller, and Bhatkhar does not teach a code portion in an operating system of the externally connected controller that served as an exploit for the blocked malware.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495